AMERICAN INDEPENDENCE FUNDS TRUST SUPPLEMENT DATED NOVEMBER 14, 2011 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2011 (AS SUPPLEMENTED THROUGH AUGUST 5, 2011) AMERICAN INDEPENDENCE STOCK FUND (TICKER SYMBOLS: ISISX, IFCSX, ISFSX) AMERICAN INDEPENDENCE U.S. INFLATION-INDEXED FUND (TICKER SYMBOLS: FFIHX, FNIHX, FCIHX) AMERICAN INDEPENDENCE INTERNATIONAL ALPHA STRATEGIES FUND (TICKER SYMBOLS: IMSSX, IIESX) AMERICAN INDEPENDENCE FUSION FUND (TICKER SYMBOLS: AFFSX, AFFAX) AMERICAN INDEPENDENCE SHORT-TERM BOND FUND (TICKER SYMBOLS: ISBSX, ISTSX) AMERICAN INDEPENDENCE LARGE CAP GROWTH FUND (TICKER SYMBOLS: AIFLX, AMLAX) AMERICAN INDEPENDENCE CORE PLUS FUND (TICKER SYMBOLS: IIISX, IBFSX) AMERICAN INDEPENDENCE SMALL CAP GROWTH FUND (TICKER SYMBOLS: AIFSX, ASCAX) AMERICAN INDEPENDENCE KANSAS TAX-EXEMPT BOND FUND (TICKER SYMBOLS: SEKSX, IKSTX, IKTEX) (the “Funds”) Effective November 14, 2011, the address for the Funds and American Independence Financial Services, LLC, the Funds’ Adviser and Administrator, (“AIFS”) will change. The new address is as follows: 230 Park Avenue, Suite 534 New York, NY 10169 Reference to the Funds’ or AIFS’s former address (335 Madison Avenue, Mezzanine, New York, NY 10017) in the Prospectus and Statement of Additional Information shall be replaced with the new address noted above.
